DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/15/2020, has been entered. Claims 1, 16, 18, and 19 are amended. Claims 1-5 and 9-19 remain pending and considered in this Office Action.
The indicated allowability of claims 11 and 12 are withdrawn in view of Applicant’s amendment and the newly discovered reference(s) to Remault FR 2 909 871 and Hyldgaard U.S. 6,342,208.  Rejections based on the newly cited reference(s) follow.
Priority
This application remains a continuation of application 14/763,936, now U.S. 9,994,485.
Claim Interpretation
Applicant insists in the Remarks filed 07/15/2020 that the claim language ‘An asphalt binder additive composition’ is intended to describe an additive composition that is added to asphalt binder’ (2nd to last paragraph of Page 1 of Remarks) and that no indefiniteness issue arises due to the language of the preamble (i.e. asphalt binder additive) and the body of the claim requiring in part “the composition does not contain bitumen”. To reflect this intention, the preamble of the claim should be amended to: “An for an asphalt binder, the additive composition
The Examiner has previously explained that ‘does not contain asphalt’ (note: in the instant claims ‘does not containing bitumen’) does not find verbatim support in the as-filed specification. However, Examiner noted (see Item 3 of Final Rejection mailed 04/16/2020) that the specification contained examples where the composition is created and does not contain asphalt. Examiner did not identify the example but herewith names Example 1 (Paragraphs 0054-0056) which show Compositions A-C which do not contain asphalt. These appear to be the only instances that provide support for an additive composition without any asphaltic or bituminous material.
Further, Examiner’s comments in the Advisory Action mailed 08/03/2020 are noted. Specifically, Examiner established that Applicant’s disclosure does not identify or explain that ‘asphalt’ and ‘bitumen’ are used interchangeably. To the contrary, Applicant distinguishes between “asphalt binder” and “asphalt mixture”. “Asphalt binder” is used synonymously with “bitumen” (see Paragraph 0019).
Therefore, it is inconsistent for the preamble of the claim to require ‘asphalt binder additive’ but the body of the very same claim to preclude the synonymous ‘bitumen’. Examiner respectfully recommends amending the claim as suggested at Item 6 above to make the intended use of the additive composition apparent from the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remaut (FR 2 909 871; Espacenet machine translation attached).
Regarding claim 1, it is noted that ‘asphalt binder’ is the intended use of the claimed additive composition as established by Applicant’s remarks filed 07/15/2020 (Page 1). It has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2112.02.II. In the instant case, ‘asphalt binder’ is not considered a limitation and is of no significance to claim construction.
Remaut teaches an oil-in-water emulsion (meeting claimed carrier matrix) containing 2-ethylhexyl salicylate (meeting claimed curing agent or masked curing agent; note, only one is required to meet the claim) for removing make-up and/or cleansing skin (1st Paragraph of translation). Remaut’s composition does not contain bitumen. 
Regarding claim 2, Remaut anticipates the invention as applied to claim 1 above and ‘2-ethylhexyl salicylate’ meets the claimed ‘curing agent’. Notably, Applicant has defined ‘curing agent’ at Paragraph 0023 of the instant specification as ‘a substance that contributes to the rejuvenation or ‘warm mix’ properties of the invention’. The Office does not possess the capabilities to manufacture and test compositions of the prior art. As such, it is anticipated that Remault’s 2-ethylhexyl salicylate would contribute to the rejuvenation or warm mix properties of the invention absent evidence to the contrary.

Regarding claims 3 and 11, Remaut anticipates the invention as applied to claim 1 above and ‘2-ethylhexyl salicylate’ meets the claimed ‘masked curing agent’ as defined by Applicant at Paragraph 0024 as well as the preferred chemical structure in claim 11.
Regarding claims 4, 9, and 10, Remaut anticipates the invention as applied to claim 1 above and further includes a co-emulsifier such as stearic acid (Page 3, 2nd Para of the translation) and an adjuvant such as Vitamin C (ascorbic acid) and salicylic acid (Page 5, 2nd Para of the translation). Either or both of the co-emulsifier or adjuvant meets the claimed curing agent.
The anticipatory combination of 2-ethylhexyl salicylate (masked curing agent) and any one or more of the above would meet the claim requiring both a curing agent and a masked curing agent.
Regarding claim 5, Remaut anticipates the invention as applied to claim 4 above and further teaches that the adjuvant (meeting claimed curing agent) is included form 0.01 to 20% (Page 5 3rd Para) and the 2-ethylhexyl salicylate is from 0.1 to 40% (Page 2 6th Para).
As the claimed ranges of ‘up to 5 wt pct’ of each of the curing and masked curing agents lie entirely within the disclosed ranges of Remaut, the teachings of Remaut are taken to meet the claim with sufficient specificity (MPEP 2131.03.II.)
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyldgaard (U.S. 6,342,208).
Regarding claim 1, it is noted that ‘asphalt binder’ is the intended use of the claimed additive composition as established by Applicant’s remarks filed 07/15/2020 (Page 1). It has Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) MPEP 2112.02.II. In the instant case, ‘asphalt binder’ is not considered a limitation and is of no significance to claim construction.
Hyldgaard teaches an oil-in-water emulsion (meeting claimed carrier matrix) containing citric acid (meeting claimed curing agent or masked curing agent; note, only one is required to meet the claim) Example 1. Hyldgaard’s composition does not contain bitumen.
Regarding claims 2, 9, and 10, Hyldgaard anticipates the additive composition as applied to claim 1 above and citric acid is a named curing agent of both Hyldgaard and the invention (see citric acid of claim 10).
Regarding claims 3, 11, and 12, Hyldgaard anticipates the additive composition as applied to claim 1 above and Hyldgaard further teaches methyl salicylate (Col. 21 line 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hyldgaard (U.S. 6,342,208).
Regarding claim 4, Hyldgaard anticipates the additive as applied to claim 1 above but fails to expressly use any of the salicylates in an example with citric acid and in view of the large number of alternative materials used in the Hyldgaard patent, an anticipatory rejection has not been made. However, it would be obvious to select methyl or ethyl salicylate from Hyldgaard’s list of known and suitable sunscreens for a skin product made for humans (see abstract disclosing ‘treating human skin’).
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (U.S. 5,928,418; Of Record).
Regarding claim 1, Tamaki et al. teaches an asphalt emulsion including components B, C, and D as essential (Col. 14 lines 3-9) wherein component C can be citric acid (Col. 12 line 40) and the components are prepared separately from the asphalt emulsion and are emulsified 
Regarding claim 13, Tamaki teaches the composition as applied to claim 1 above and further teaches that the components are further emulsified with the heated asphalt mixture (Col. 17 lines 61-63). Tamaki teaches that the asphalt emulsion can effectively be used in the uses such as the paving of a road (Col. 17 lines 41-43).
Regarding claims 14 and 16, Tamaki teaches the method as applied to claim 13 above and further teaches that the asphalt is added to crushed stone (Col. 18 lines 1-5) and further teaches that the aggregate may be reclaimed aggregate (Col. 16 lines 64-67) which meets ‘asphalt mixture’.
Regarding claim 15, Tamaki teaches the method as applied to claim 13 above and further teaches that the asphalt is added to crushed stone (Col 18 lines 1-5) which is taken to be virgin material absent evidence to the contrary.
Regarding claim 17, Tamaki teaches the method as applied to claim 14 above and further teaches that the asphalt is combined at 145C (Col. 17 line 62) which meets the broadest reasonable interpretation of ‘warm mix’ as claimed.
Regarding claim 18, Tamaki teaches the composition as applied to claim 1 above and further teaches that the components are further emulsified with the heated asphalt mixture (Col. 17 lines 61-63). Tamaki teaches that the asphalt emulsion can effectively be used in the uses such as the paving of a road (Col. 17 lines 41-43). Therefore, Tamaki teaches an asphalt binder composition with the additive composition of claim 1.
Regarding claim 19, Tamaki teaches the composition as applied to claim 1 above and further teaches that the components are further emulsified with the heated asphalt mixture (Col. 17 lines 61-63). Tamaki teaches that the asphalt emulsion can effectively be used in the uses such as the paving of a road (Col. 17 lines 41-43) and further teaches that the asphalt is added .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-4 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of copending Application No. 16/255,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass those of the reference application. The claims are largely identical save for the limitation in instant claim 1 requiring “wherein the composition does not contain bitumen”. Both applications define ‘asphalt binder’ and ‘bitumen’ as synonyms and Applicant insists that the ‘asphalt binder additive composition’ does not actually include asphalt binder or bitumen but is only directed to an intended use of the additive composition. It is reasonably expected based upon the disclosures of these applications that this is intended for the reference application as well as the instant application. Therefore, the scope of the claims are nearly the same such that an unjustified and improper extension of the right to exclude would occur as these applications are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s amendments have obviated the teachings of Redelius due to the fact that Redelius includes bitumen. However, upon further consideration, a new ground(s) of rejection is made in view of Remault.
In the interest of compact prosecution (notably, if claim 1 is amended to include asphalt or bitumen again), Examiner notes Applicant’s arguments regarding Redelius’ teaching an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738